Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior arts or record either alone or in combination teach each and every limitation within the claim language, specifically “wherein the UAV dynamically corrects its flight path, in real time, by: detecting, the one or more assets in each of the plurality of images captured, wherein the one or more assets are detected from the visual images, the multispectral images and the RGB images using a patch based neural network, which comprises of: splitting, each of the plurality of images captured into small sized non-overlapping patches; and analyzing, the non-overlapping patches for detection of the one or more assets using a convolutional neural network; detecting, the one or more assets from the thermal images for navigation, using an adaptive threshold method which comprises segmentation of the one or more assets from a scene by changing a threshold dynamically over each of the plurality of images based on relative variation of temperature of the one or more assets with respect to surroundings; calculating, deviation of the one or more assets with respect to center of each of the plurality of images captured, in terms of pixel coordinates; converting, the pixel coordinates into coordinates in meters; and correcting, the position of the UAV by providing roll correction to the UAV if the calculated deviation exceeds a tolerance level,” thus the claims are allowable.
Claims 1, 3-5, 7-9, 11 and 12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666       
Michael.Vanchy@uspto.gov